      Case 4:17-cv-00030-BMM Document 152 Filed 02/27/20 Page 1 of 3



PRERAK SHAH
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MARISSA PIROPATO
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-305-0470 || 202-305-0506 (fax)
Marissa.Piropato@usdoj.gov

Counsel for Federal Defendants

                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION
_________________________________________
                                          )
CITIZENS FOR CLEAN ENERGY et al.          ) CV 17-30-BMM
                                          ) (lead consolidated case)
      and                                 )
                                          )
THE NORTHERN CHEYENNE TRIBE,              )
                                          ) NOTICE OF
          Plaintiffs,                     ) PUBLICATION OF FINDING
      v.                                  ) OF NO SIGNIFICANT
                                          ) IMPACT AND
U.S. DEPARTMENT OF THE INTERIOR et al. ) ENVIRONMENTAL
                                          ) ASSESSMENT
          Federal Defendants,             )
      and                                 )
                                          )
STATE OF WYOMING et al.,                  )
                                          )
          Intervenor-Defendants.          )
_________________________________________ )

                                               )
STATE OF CALIFORNIA et al.                     )
   v.                                          )
                                       1
       Case 4:17-cv-00030-BMM Document 152 Filed 02/27/20 Page 2 of 3



                                                   )
UNITED STATES DEPARTMENT OF THE                    ) CV 17-42-BMM
INTERIOR et al.                                    ) (consolidated case)
                                                   )
             Federal Defendants,                   )
                                                   )
       and                                         )
                                                   )
STATE OF WYOMING et al.,                           )
          Intervenor-Defendants.                   )
_________________________________________




      Federal Defendants hereby give notice that they have complied with the

Court’s April 19, 2019 order, ECF No. 141, directing Federal Defendants to

analyze – in accord with the National Environmental Policy Act (“NEPA”) – the

impacts of a March 29, 2017 Secretarial Order, No. 3348 (the “Zinke Order”). In

particular, on February 26, 2020, Federal Defendants posted on the Bureau of Land

Management website a finding of no significant impact (“FONSI”) and final

environmental assessment (“EA”) which examines, in accord with NEPA, the

impacts of the Zinke Order. The FONSI and EA are available for viewing or

downloading at the following address:

https://eplanning.blm.gov/epl-front-
office/eplanning/planAndProjectSite.do?methodName=dispatchToPatternPage&cu
rrentPageId=185221


      Respectfully submitted this 27th day of February, 2020.

                                        2
       Case 4:17-cv-00030-BMM Document 152 Filed 02/27/20 Page 3 of 3



                                        PRERAK SHAH
                                        Deputy Assistant Attorney General
                                        U.S. Department of Justice
                                        Environment and Natural Resources Division

                                        /s/ Marissa Piropato
                                        MARISSA PIROPATO
                                        Natural Resources Section
                                        P.O. Box 7611 Washington, D.C. 20044
                                        202-305-0470 || 202-305-0506 (fax)
                                        Marissa.Piropato@usdoj.gov


                                        Counsel for Federal Defendants


                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing is being filed with the Clerk of the
Court using the CM/ECF system, thereby serving it on all parties of record on
February 27, 2020.

                                        /s/ Marissa Piropato
                                        MARISSA PIROPATO
                                        Counsel for Federal Defendants




                                          3
